Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 07/22/2021; is a continuation of 15938067, filed 03/28/2018 ,now U.S. Patent #11119601 and having 1 RCE-type filing therein; claims foreign priority to 10-2017-0040004, filed 03/29/2017. Claims 1-20 are pending; claims 1 and 11 are independent claims. 
In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 04/25/2022 and 07/23/2021 is/are in-compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner. 



          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of U.S. Patent 11,119,601 [hereinafter patent ‘601] issued 09/14/2021 to Patent  Application 15/938,067 filed 03/28/2018.
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method relates to  a mobile terminal apparatus, comprising: a housing including a first surface and a second surface facing an opposite direction from the first surface; .... wherein the memory stores instructions executable to cause the at least one processor to: receive a user input for executing a desktop mode; while the desktop mode is executed, and the mobile terminal apparatus is in communication with an external display device via the communication circuit: configure a display screen of the mobile terminal apparatus for display on the external display device; transmit data for rendering the display screen on the external display device to the external display device via the communication circuit; display on a first portion of the display a control interface used as a touch pad for controlling a pointing cursor provided over the display screen of the mobile terminal apparatus displayed on the external display device; display on a second portion of the display a keypad used for receiving alphanumeric input data from a user, wherein the control interface for the touch pad and the keypad are displayed simultaneously; and based on detecting that an external pointing device is connected to the mobile terminal apparatus to control the pointing cursor displayed on the external display device, deactivate the display of the mobile terminal apparatus including terminating use of the portion of the display as the touch pad....
As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application; which is conceptually the same invention as  A mobile terminal apparatus, comprising: a housing including a first surface and a second surface facing an opposite direction from the first surface; a display configured to receive a touch input, the display exposed through at least a portion of the first surface; a communication circuit disposed in the housing; at least one processor disposed in the housing and electrically connected with the display and the communication circuit; and a memory disposed in the housing and electrically connected with the at least one processor, wherein the memory stores instructions executable to cause the at least one processor to: receive a user input for executing a desktop mode; while the desktop mode is executed, and the mobile terminal apparatus is in communication with an external display device via the communication circuit: configure a display screen of the mobile terminal apparatus for display on the external display device; transmit data for rendering the display screen on the external display device to the external display device via the communication circuit; display on a first portion of the display a control interface used as a touch pad for controlling a pointing cursor provided over the display screen of the mobile terminal apparatus displayed on the external display device; display on a second portion of the display a keypad used for receiving alphanumeric input data from a user, wherein the control interface for the touch pad and the keypad are displayed simultaneously; and based on detecting that an external pointing device is connected to the mobile terminal apparatus to control the pointing cursor displayed on the external display device, deactivate the display of the mobile terminal apparatus including terminating use of the portion of the display as the touch pad...as taught in patent ‘601
Thus, they are both exhibiting similar method for relates to relates to  a mobile terminal apparatus, comprising: a housing including a first surface and a second surface facing an opposite direction from the first surface; a display configured to receive a touch input, the display exposed through at least a portion of the first surface; a communication circuit disposed in the housing; at least one processor disposed in the housing and electrically connected with the display and the communication circuit; and a memory disposed in the housing and electrically connected with the at least one processor, wherein the memory stores instructions executable to cause the at least one processor to: receive a user input for executing a desktop mode; while the desktop mode is executed, and the mobile terminal apparatus is in communication with an external display device via the communication circuit: configure a display screen of the mobile terminal apparatus for display on the external display device..

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
The Claims are comparing as following:
Claim(s) 1-20 of current application and the Patent ‘061 are compared as follows, 
  Current Application
Patent ‘601

Claim(s) 1-20
 
Claim(s) 1-18
1. A mobile terminal apparatus, comprising: a housing including a first surface and a second surface facing an opposite direction from the first surface; 
a display configured to receive a touch input, the display exposed through at least a portion of the first surface;
a communication circuit disposed in the housing; 
memory disposed in the housing; and at least one processor disposed in the housing and electrically connected with the display, the communication circuit, and the memory;
 wherein the memory stores instructions which, when executed by the at least one processor, cause the mobile terminal apparatus to: display a screen including a first user interface for executing a desktop mode on the display when the mobile terminal apparatus is connected to an external display device; receive a user input for executing a desktop mode through the first user interface; executing the desktop mode in response to the user input;
while in the desktop mode and the mobile terminal apparatus is in communication with an external display device: configure a display screen of the mobile terminal apparatus for displaying on the external display device; and

transmit data for rendering the display screen on the external display device to the external display device via the communication circuit;
2. The mobile terminal apparatus of claim 1, wherein the instructions cause the mobile terminal apparatus to: display on a first portion of the display a control interface used as a touch pad for controlling a pointing cursor provided over the display screen of the mobile terminal apparatus displayed on the external display device; and display on a second portion of the display a keypad used for receiving alphanumeric input data from a user, wherein the control interface for the touch pad and the keypad are displayed simultaneously.
10. The mobile terminal apparatus of claim 2, wherein the instructions are further executable to cause the mobile terminal apparatus to: based on detecting that the external pointing device is connected to the mobile terminal apparatus to control the pointing cursor displayed on the external display device, deactivating the display of the mobile terminal apparatus including terminating use of the portion of the display as the touch pad.
1. A mobile terminal apparatus, comprising: a housing including a first surface and a second surface facing an opposite direction from the first surface;

 a display configured to receive a touch input, the display exposed through at least a portion of the first surface;

 a communication circuit disposed in the housing; 

at least one processor disposed in the housing and electrically connected with the display and the communication circuit; 


and a memory disposed in the housing and electrically connected with the at least one processor, wherein the memory stores instructions executable to cause the at least one processor to: receive a user input for executing a desktop mode; 







while the desktop mode is executed, and the mobile terminal apparatus is in communication with an external display device via the communication circuit: configure a display screen of the mobile terminal apparatus for display on the external display device;

 transmit data for rendering the display screen on the external display device to the external display device via the communication circuit;

display on a first portion of the display a control interface used as a touch pad for controlling a pointing cursor provided over the display screen of the mobile terminal apparatus displayed on the external display device; display on a second portion of the display a keypad used for receiving alphanumeric input data from a user, wherein the control interface for the touch pad and the keypad are displayed simultaneously; and



 based on detecting that an external pointing device is connected to the mobile terminal apparatus to control the pointing cursor displayed on the external display device, deactivate the display of the mobile terminal apparatus including terminating use of the portion of the display as the touch pad....(Claim 1)


Claim(s) 3-9 and 11-20
Claim(s) 2-18


    

Allowable Subject Matter
Claim(s) 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also “Terminal Disclaimed” would be required and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of Patent ‘061. 

Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (“US 20140191960 A1”  Filled 01/07/2014 published 07/10/2014 [hereinafter “Jeong”], in view of Kang et al., (“US 20140075377 A1” filed 09/10/2013- [hereinafter “Kang”].
Independent Claim 1, Jeong teaches: A mobile terminal apparatus, comprising: a housing including a first surface and a second surface facing an opposite direction from the first surface; (The Abstract, Para(s) 4, 122, 123, 124 and Fig(s) 5. 9, 10 and 11 item(s) 100, 600, 500, illustrates an electronic device, comprising: a housing including a first surface and a second surface as the back of the housing 100 opposite direction with the first touch display as illustrates in Fig 10. Also [Para 5] further includes the display unit 121, touch sensitive 133 housing 100 as illustrates in Fig 9 as well.)
Jeong further teaches: a display configured to receive a touch input, the display exposed through at least a portion of the first surface; a communication circuit disposed in the housing, (Para(s) 122-124 and Fig(s) 5, 9, 10 and 11, describing a touch input state as mouse pad gesture and the type of contents which are input through the panning area 500 (portion of display of device 100 as illustrates in Fig. 10. Also, Para 5 further includes the display unit 121, touch sensitive 133 housing 100 as illustrates in Fig 9 as well.)



    PNG
    media_image1.png
    721
    1002
    media_image1.png
    Greyscale

Jeong further teaches: memory disposed in the housing; and at least one processor disposed in the housing and electrically connected with the display, the communication circuit, and the memory; (Para(s) 48 and 49, describing the master device 100 (housing 100) and the display device 300 may be connected through a wired interface (BRI as electrically connected).)
Jeong further teaches: receive a user input for executing a desktop mode through the first user interface; executing the desktop mode in response to the user input, (Para(s) 122-124 and Fig(s) 5, 9, 10 and 11, describing a touch input state as mouse pad gesture and the type of contents which are input through the panning area 500 (portion of display of device 100 as illustrates in Fig. 10. Also, Para 5 further includes the display unit 121, touch sensitive 133 housing 100 as illustrates in Fig 9 as well.)
Jeong further teaches: and transmit data for rendering the display screen on the external display device to the external display device via the communication circuit, (Jeong, Para 42 and Fig. 1, describing transmits contents to the external display device 300 through the connected interface, and displays the contents form the mobile device 100…)

Jeong does not teach expressly, wherein the memory stores instructions which, when executed by the at least one processor, cause the mobile terminal apparatus to: display a screen including a first user interface for executing a desktop mode on the display when the mobile terminal apparatus is connected to an external display device; However, the combination of Jeong and  Kang teaches these limitations (See Kang, Para(s) 19-22, including a mobile terminal user with a dual display mode using an external display device without extra external input device; that includes the function control method includes detecting a connection of the external display device, a default desktop window screen to the external display device,..)

    PNG
    media_image2.png
    587
    990
    media_image2.png
    Greyscale





Kang further teaches: ...while in the desktop mode and the mobile terminal apparatus is in communication with an external display device: configure a display screen of the mobile terminal apparatus for displaying on the external display device; (See Kang, Para(s) 19-22, including a mobile terminal user with a dual display mode using an external display device without extra external input device; that includes the function control method includes detecting a connection of the external display device, a default desktop window screen to the external display device, …Also, see Kang further mentions i a mobile terminal user with a dual display mode using an external display device without extra external input device; that includes the function control method includes detecting a connection between the mobile terminal and the external display device, executing a desktop mode, displaying a default desktop window screen for the desktop mode through the external display device, and controlling a desktop virtualization function in a desktop window environment through the external display device, …More over in Kang Para 120, further describing … If a connection is established between the mobile terminal 100 and the display device 200 at operation 301, then at operation 303, the desktop mode is executed automatically such that the mobile terminal sends the external display device 200 a default desktop window screen. If the desktop mode is executed, the mobile terminal 100 executes the desktop mode internally and transmits the default desktop window screen to the external display device 200 in the state of maintaining the current display of the mobile terminal 100 as shown in FIG. 4….)


Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Jeong’s the electronic device, to include a means said wherein the memory stores instructions which, when executed by the at least one processor, cause the mobile terminal apparatus to: display a screen including a first user interface for executing a desktop mode on the display when the mobile terminal apparatus is connected to an external display device... while in the desktop mode and the mobile terminal apparatus is in communication with an external display device: configure a display screen of the mobile terminal apparatus for displaying on the external display device, as taught by Kang, that is capable of improving user convenience and mobile terminal usability by implementing optimal environment for supporting the desktop window environment in the mobile terminal [In Kang Para 13]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 11, the rejection of claim 1 is/are fully incorporated.








	Conclusion
	


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al., (“US 20180196596 A1” –PCT- filed 05/04/2016- Provisional 62/201,606 filed 08/6/2015 [hereinafter “Choi”], describing mobile terminal for controlling the screen output state of at least one external device outputted on a display device, and a control method therefor; wherein the mobile device includes its own input output interface such as a touch key, a push key, a mechanical key, a soft key, and the like) for allowing a user to input information in Para 63.)
Kim et al., (“US 20150193613 A1” filed 03/16/2015 published 07/09/2015 [hereinafter “Kim], describing second portion including  the controller 110 may display the lock screen 510 so as to correspond to a selection of the button 161 by the user. The lock screen 510 includes 9 points 511. The user may input an unlock pattern so as to unlock the lock screen 510 by using a plurality of points from among the 9 points 511...as illustrates in Fig 5B [Para172 and Fig. 5B].….Also further mentions the controller 110 may control the connection unlock pattern to include a password, a personal identification number, or a finger print that can be input in order to connect with the external apparatus 1000... [Kim  Parra 39])
Pope et al., (“US 20150135108 A1” filed 05/20/2013 [hereinafter “Pope”], describing two different types of rotation of a fingerprint on a fingerprint sensor (e.g., fingerprint sensor 169 that is integrated into button 204). …will be used to described different types of rotation of a fingerprint on a fingerprint sensor with reference to other figures showing examples of interactions with a fingerprint sensor ...[ Para 281 and Fig. 4D].
Blinzer et al., (“US 20090153540 A1” filed 12/15/2008 [hereinafter “Blinzer”], describing the multiple graphics subsystems may have different abilities, consume differing amount of electrical power, wherein the driver software includes first and second driver components for respectively controlling operation of the first and second graphics subsystems (e.g. API/DDI calls) to one of said first and second driver components, in dependence on which of the first and second graphics system is in use..[ Abstract and Para(s) 11 and 128].)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/           Primary Examiner, Art Unit 2177